Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 59TH JUDICIAL DISTRICT COURT OF GRAYSON COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 25th day of June, 2015, the
cause on appeal to revise or reverse the judgment between

RORY HOGENSON, Appellant                             On Appeal from the 59th Judicial District
                                                     Court, Grayson County, Texas
No. 05-14-00981-CR          V.                       Trial Court Cause No. 063011.
                                                     Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                         Justices Bridges and Lang participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 8th day of September, 2015.




                                                                       LISA MATZ, Clerk